DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 103 has been removed. However, the updated 35 USC § 101 rejection of claims 1-3, 6-13, and 16-20 are applied in light of Applicant's amendments.  
The Applicant argues “Applicant submits the instant claims are not directed to an abstract idea as enumerated above, and thus are patent eligible… if the claims at issue in this case could somehow be construed as being directed to an abstract idea in the first prong of Step 2A, which Applicant denies, the claims at issue are nevertheless directed to patent eligible subject matter because they integrate a practical application in the second prong of Step 2A.” (Remarks 07/07/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.   
The claimed subject matter is merely claims a method for calculating and analyzing metric information regarding user satisfaction scores. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of receiving data, computing/determining scores, and comparing data can be performed by a human (mental process/pen and paper).  The practice of calculating and comparing data sets with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9 and 20), computer program product (claim 10), and system (claims 11-19) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: computing first site metrics for a first website, wherein a site metric is a quantitative description of user activity on a web site; computing a first industry satisfaction score for the first website, wherein the industry satisfaction score quantifies an overall level of satisfaction of users interacting with the first website, wherein the industry satisfaction score is computed based on satisfaction score pillar values and the computed site metrics, identifying usage metrics within collected usage, wherein computing the first industry satisfaction score further comprises: computing at least one satisfaction score pillar value based at least in part on a site metric from the computed first site metrics, the site metric comprising a bounce rate associated with the web site; wherein the bounce rate is based on a percentage of users that connect with the website and subsequently disconnect with the website without further interaction; comparing the first industry satisfaction score computed for the first website to a second industry satisfaction score previously computed for a second website, wherein the first website and the second website are from the same industry, the comparing identifying at least one site performance issue in the first website or the second website that facilitates improvement of performance in the first website or the second website; [[and]] providing for display comparison results of the comparing on a display of a user device[[.]], wherein a satisfaction score pillar describes user experience with the first website with respect to at least one attribute, wherein the at least one attribute includes at least one of a flawless pillar value, an engaged pillar value, a sticky pillar value, an intuitive pillar value, or an empowered pillar value: and determining an average satisfaction score pillar value based on a set of satisfaction score pillar values for the first website, wherein determining the average satisfaction score pillar value comprises: determining a first value of the flawless pillar value for the first website;  determining a second value of the engaged pillar value for the first website; determining a third value of the sticky pillar value for the first website; determining a fourth value of the intuitive pillar value for the first website; determining a fifth value of the empowered pillar value for the first website; and calculating the average satisfaction score pillar value based on the first value, the second value, the third value, the fourth value, and the fifth value. Independent claims 10 and 11recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a website… a display of a user device…; A non-transitory computer readable medium having stored thereon instructions for instructions for causing a processing circuitry to execute a process…; A system for benchmarking user experience quality on websites across an industry, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry…; (as recited in claims 1, 10, and 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a website… a display of a user device…; A non-transitory computer readable medium having stored thereon instructions for instructions for causing a processing circuitry to execute a process…; A system for benchmarking user experience quality on websites across an industry, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry…; (as recited in claims 1, 10, and 11)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0060]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9 and 11-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-9 and 20 “collecting site usage data, wherein site usage data includes in-site interaction of a plurality of visitors with the first website; identifying, in the site usage data, usage metrics, wherein the usage metrics are quantifiable descriptions of the first website's usage data; and computing aggerated site metrics as a statistical value of the computed usage metrics; wherein the usage metrics further provide standardized indications of any one of: a visit behavior and an administrative goal completion; computing at least one satisfaction score pillar value, wherein a satisfaction score pillar describes user experience with the website with respect to at least one attribute; wherein the at least one attribute includes at least one of: flawless, engaged, sticky, intuitive, and empowered; computing a satisfaction score pillar value based on at least one predefined pillar; assigning a weight for each of the least one pillar; and computing the first industry satisfaction score based on the weighted at least one pillar; computing second site metrics for the second website; computing the second industry satisfaction score for the second website; and storing the second site metrics and the second site industry satisfaction score; wherein reporting the comparison results further comprises: returning the first and second industry satisfaction scores; wherein the first value, the second value, the third value, the fourth value, and the fifth value are different values ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (12-19) recite the system for performing the method of claims 2-9. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MAJUMDAR; Arun. METHOD AND APPARATUS OF RANKING LINKED NETWORK NODES, .U.S. PGPub 20180239763 The illustrative embodiments described herein relate to rapidly applying network information when ranking network nodes according to received ranking criteria, and, more particularly, to ranking node of a network by multiplying a state vector representing the ranking criteria by a matrix that is a surrogate ranking operator.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683